PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/042,167
Filing Date: 12 Feb 2016
Appellant(s): Cik, Barry



__________________
Eagle H. Robinson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/3/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 21, 24, 26, 27, 29, 31, 32, 36 and 41-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 7,473,659 to Sytz in view of USPN 5,173,356 to Eaton.
Claims 19, 21 and 41-43, Sytz discloses a mattress comprising: a mattress cover comprising an outer fabric layer, an (optional) intermediate filler fabric layer, and an inner fire barrier fabric layer, wherein the mattress cover encloses a polymeric foam core (see entire document including column 1, lines 48-64, column 5, lines 46-64, and the Examples). The outer fabric layer of Sytz may be considered the claimed cover layer and the inner fire barrier fabric layer of Sytz may be considered the claimed fabric flame barrier layer and when the optional intermediate filler fabric layer of Sytz isn’t present the fabric flame barrier layer is in contact with the barrier layer. 
Sytz discloses that polymeric material may be used to construct the outer fabric layer but Sytz does not appear to specifically mention the use of low density polyethylene (LDPE). Eaton discloses that it is known in the mattress art to construct mattress covers from LDPE fabric (see entire document 
Regarding the cover layer plastic (LDPE) being the claimed food-grade compliant plastic, neither Sytz nor Eaton teaches or suggests the use of recycled fabric material and Eaton teaches that the fabric may consist of LDPE with no foreign material present and that all additives are optional (column 5, lines 1-21 and column 8, lines 36-40). The Office takes official notice (traversed and then evidenced) that virgin LDPE is safe for food contact. Therefore, the cover layer taught by the applied prior art appears to be food-grade compliant as claimed.
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Plus, LDPE can only be one of recycled or virgin. Considering that there is a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (KSR v. Teleflex). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the LDPE cover fabric from any suitable LDPE material, such as virgin LDPE, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Further still, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”). Therefore, it would have been obvious to one having ordinary skill in the art to produce the LDPE fabric cover layer from the claimed food-grade LDPE, motivated by a desire to produce a cleaner product. 
Claim 24, the foam core is configured to maintain the shape of the mattress (column 5, lines 46-64).
Claims 26 and 45, Eaton teaches that all LDPE additives are optional (column 8, lines 36-40).
Claims 26, 27, 31, 32 and 43, 45, Sytz discloses that the layers are unitary and integrally formed (column 1, lines 48-63) and Eaton discloses that it is known in the art to heat fuse the layers (column 9, line 45 to column 10, line 23). Therefore, it would have been obvious to one having ordinary skill in the art to heat fuse the layers motivated by a desire to integrally unite the layers. The fire barrier layer may be considered a flame barrier and a substrate and the fire barrier layer may comprise cotton (column 4, lines 24-67).
Claims 29 and 44, it would have been obvious to one having ordinary skill in the art to include two fire barrier layers motivated by a desire to further improve fire resistance. The mere duplication of parts has no patentable significance. MPEP 2144.04. The fire barrier layer may be considered a flame 
Claims 36, 44 and 45, it is the Office’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claims 19, 21, 24, 26, 27, 29, 31, 32, 36 and 41-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 7,473,659 to Sytz in view of USPN 5,173,356 to Eaton as applied to claims 19, 21, 24, 26, 27, 29, 31, 32, 36 and 41-45 above, and further in view of USPN 6,078,026 to West.
West discloses that it is known in the mattress art to construct a product with food-grade material (see entire document including column 1, lines 34-38, the paragraph bridging columns 2 and 3, and column 4, lines 12-18). Therefore, it would have been obvious to one having ordinary skill in the art to produce the LDPE fabric cover layer from the claimed food-grade LDPE, motivated by a desire to produce a cleaner product.

Claims 19, 21, 24, 26, 27, 29, 31, 32, 36 and 41-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 3,959,833 to Burke in view of USPN 5,173,356 to Eaton in view of USPN 7,473,659 to Sytz.
Claims 19, 21 and 41-43, Burke discloses a mattress comprising a cover layer enclosing a polymeric foam core (see entire document including column 2, lines 48-64). Burke discloses that the cover layer may be a polyethylene (PE) fabric but Burke does not appear to specifically mention low density polyethylene (LDPE). Eaton discloses that it is known in the art to construct mattress covers from LDPE fabric (see entire document including column 3, lines 19-39, column 5, lines 1-21, column 8, lines 5-48, and column 9, line 45 through column 10, line 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover layer of Burke from LDPE fabric, as taught by Eaton, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its availability, suitability and desired characteristics.
Burke does not appear to mention placing a fabric flame barrier between the cover layer and the mattress core but Sytz discloses that it is known in the mattress art to provide a fire barrier fabric intermediate a mattress cover layer and a mattress core (see entire document including column 2, lines 33-46, column 4, lines 24-67, and column 5, lines 46-64).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to insert a fabric flame barrier between the cover layer and mattress core of Burke, motivated by a desire to provide the mattress with fire protection.
Regarding the cover layer plastic (LDPE) being the claimed food-grade compliant plastic, neither Burke nor Eaton teaches or suggests the use of recycled fabric material and Eaton clearly teaches that the fabric may consist of LDPE with no foreign material present and that all additives are optional (column 5, lines 1-21 and column 8, lines 36-40). The Office takes official notice (traversed and then evidenced) that virgin LDPE is safe for food contact. Therefore, the cover layer taught by the applied prior art appears to be food-grade compliant as claimed. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Plus, LDPE can only be one of recycled or virgin. Considering that there is a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (KSR v. Teleflex). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the LDPE cover fabric from any suitable LDPE material, such as virgin LDPE, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Further still, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”). Therefore, it would have been obvious to one having ordinary skill in the art to produce the LDPE fabric cover layer from the claimed food-grade LDPE, motivated by a desire to produce a cleaner product. 

Claims 26 and 45, Eaton teaches that all LDPE additives are optional (column 8, lines 36-40).
Claims 26, 27, 31, 32 and 43, 45, Sytz discloses that it is known in the art to unite and integrally form layers (column 1, lines 48-63) and Eaton discloses that it is known in the art to heat fuse layers (column 9, line 45 to column 10, line 23). Therefore, it would have been obvious to one having ordinary skill in the art to heat fuse the layers motivated by a desire to integrally unite and layers. The fire barrier layer may be considered a flame barrier and a substrate and the fire barrier layer may comprise cotton (column 4, lines 24-67 of Sytz).
Claims 29 and 44, it would have been obvious to one having ordinary skill in the art to include two fire barrier layers motivated by a desire to further improve fire resistance. The mere duplication of parts has no patentable significance. MPEP 2144.04. The fire barrier layer may be considered a flame barrier or a substrate or cushioning layer (column 1, lines 48-64) and the fire barrier layer may comprise cotton (column 4, lines 24-67).
Claims 36, 44 and 45, it is the Office’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claims 19, 21, 24, 26, 27, 29, 31, 32, 36 and 41-45 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 3,959,833 to Burke in view of USPN 5,173,356 to Eaton in view of USPN 7,473,659 to Sytz as applied to claims 19, 21, 24, 26, 27, 29, 31, 32, 36 and 41-45 above, and further in view of USPN 6,078,026 to West.
West discloses that it is known in the mattress art to construct a product with food-grade material (see entire document including column 1, lines 34-38, the paragraph bridging columns 2 and 3, and column 4, lines 12-18). Therefore, it would have been obvious to one having ordinary skill in the art to produce the LDPE fabric cover layer from the claimed food-grade LDPE, motivated by a desire to produce a cleaner product.

(2) Response to Argument
Sytz in view of Eaton (and, if necessary, West)
The Appellant asserts that one skilled in the art would not have modified the outer fabric (cover) layer of Sytz to be made from LDPE material because the fabric of Eaton is a nonwoven fabric and because Sytz states that nonwoven fabrics are “not preferred” (column 3, lines 18-55). Appellant’s argument is not persuasive.
The current claims do not require a nonwoven fabric cover layer so the claims do not require the substitution of the entire nonwoven fabric of Eaton for the fabric cover layer of Sytz. On the contrary, the current claims only require the cover layer comprise LDPE. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric cover layer of Sytz from LDPE, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its availability, suitability and desired characteristics. In re Leshin, 125 USPQ 416. Sytz discloses that the fabric cover layer material may be polyester (column 6, lines 31-43) and Eaton discloses that polyester and LDPE are known in the art to be substitutable equivalents (column 3, lines 25-39). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover fabric layer of Sytz from LDPE, because polyester and LDPE are In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR v. Teleflex.
Further, Sytz discloses that nonwoven cover layer fabrics are “not preferred because they require lamination in a separate step, which increases the handling, processing, and risk of delamination, while reducing the hand and drapability of the fabric” (column 3, lines 21-26). Eaton discloses a self-bonded nonwoven fabric that can be used “without secondary bonding” (column 3, lines 48-63 and column 5, lines 1-21). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover fabric layer of Sytz from the self-bonded, nonwoven LDPE fabric cover layer of Eaton, motivated by a desire to produce the mattress with a nonwoven fabric cover layer that does not require lamination in a separate step. Further, Eaton discloses that the self-bonded LDPE nonwoven fabric cover layer provides advantages including uniform basis weight and improved tensile strength (column 3, lines 48-63). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover fabric layer of Sytz from the self-bonded, nonwoven LDPE fabric cover layer of Eaton, motivated by a desire to produce the mattress cover with uniform basis weight and/or improved tensile strength.
It is noted that even if Eaton had failed to teach a nonwoven fabric that eliminates the Sytz disclosed disadvantage of using a nonwoven fabric cover layer, Sytz clearly allows for the use of a nonwoven fabric cover layer. Sytz does not teach that the use of a nonwoven fabric cover layer destroys the invention but rather that the use of a nonwoven fabric cover layer has a disadvantage. All the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose, In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ In re Nehrenberg, 126 USPQ 383 (CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123. 
	The Appellant also asserts that Eaton fails to sufficiently teach the use of LDPE in mattress cover applications. The Examiner disagrees. Although Eaton discloses a variety of resins that can be used in making the nonwoven fabrics (column 8, lines 5-13), Eaton discloses that LDPE is a preferred resin (column 8, lines 31-34 and column 9, lines 45-55). Regarding mattress applications, the Appellant asserts that “Eaton includes only one reference to a mattress” wherein “mattress pads” is mentioned (appeal brief, page 5). The Appellant is mistaken. In the paragraph of Eaton directly following the paragraph (column 9, lines 45-55) detailing the use of LDPE materials to make the self-bonded, fibrous nonwoven webs of the invention, Eaton discloses that applications for the self-bonded, fibrous nonwoven webs include “mattress pads, covers, tickings” (column 9, lines 56-64). Therefore, not only does Eaton disclose using LDPE to construct mattress pads but Eaton further discloses mattress covers and tickings, which is another word for mattress covers. In totality, Eaton clearly teaches that it is known in the mattress art to use LDPE to construct mattress covers.

Burke in view of Eaton and Sytz (and, if necessary, West)
The Appellant asserts that there is no motivation to construct the mattress cover of Burke from LDPE. The Examiner disagrees. Burke discloses a mattress comprising a cover layer enclosing a polymeric foam core (see entire document including column 2, lines 48-64). Burke discloses that the cover layer may be a polyethylene (PE) fabric but Burke does not appear to specifically mention low density polyethylene (LDPE). Eaton discloses that it is known in the art to construct mattress covers from LDPE fabric (column 3, lines 19-39, column 5, lines 1-21, column 8, lines 5-48, and column 9, line 45 through column 10, line 2). 
In re Leshin, 125 USPQ 416. Burke discloses that the fabric cover layer material may be nylon or polyethylene (column 2, lines 55-59) and Eaton discloses that polyamide (nylon), polyethyelene, and LDPE are known in the art to be substitutable equivalents (column 3, lines 25-39). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover fabric layer of Burke from LDPE, because nylon, polyethylene, and LDPE are known in the mattress cover art to be functionally equivalent materials. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR v. Teleflex.
Further, Eaton discloses a self-bonded LDPE nonwoven fabric cover layer that provides advantages including uniform basis weight and improved tensile strength (column 3, lines 48-63). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover fabric layer of Burke from the self-bonded, nonwoven LDPE fabric cover layer of Eaton, motivated by a desire to produce the cover layer of Burke without needing a separate bonding step, to produce the cover layer with uniform basis weight, and/or to produce the cover layer with improved tensile strength.
The Appellant asserts that modifying the cover layer of Burke to be made from the nonwoven fabric of Eaton would result in liquid being able to pass through the cover into the mattress because nonwoven material is allegedly water porous. The Appellant cites (appeal brief, page 9) two documents 
The Appellant also asserts that there is no motivation to include a fabric flame barrier in the invention Burke because a fabric flame barrier would allegedly have to be knitted to the water resistant cover layer of Burke resulting in water permeable openings in the cover layer. As explained above, the Appellant is mistakenly under the impression that Burke requires a waterproof cover layer. On the contrary, Burke does not require a waterproof cover layer but rather states that a “water resistant or repellant” cover is preferable (column 2, lines 55-59). Plus, Sytz does not require the flame barrier be knitted to the cover layer and Eaton discloses that one skilled in the art is aware of methods of bonding fabric layers that do not result in openings, such as thermal bonding (column 10, lines 3-10).
	The Appellant also asserts that one skilled in the art would not add a flame barrier fabric to the invention of Burke because Eaton discloses that fire retardants can be added to a mattress cover layer. The Appellant asserts that one skilled in the art would add fire retardants to the cover layer of Burke rather than add a fabric flame barrier between the cover layer and the mattress core. Appellant’s argument is not persuasive. Sytz discloses that a known problem with mattress covers is that adding fire retardants to a cover layer results in a cover layer that is undesirable to touch. Sytz solves this problem by placing a flame barrier fabric between the cover layer and the mattress core such that the cover layer comprises 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789 

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.